Exhibit 24(b)(8.101) SECOND AMENDMENT TO FUND PARTICIPATION AGREEMENT This Second Amendment to Fund Participation Agreement (“Amendment”) is entered into by and among Legg Mason Investor Services , LLC , (the “Distributor”, “LMIS”, “We” or “Us”) ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ILIAC”) and ING Financial Advisers, LLC (“ING Financial”) (collectively, “ING”, “You” or “Your”) collectively (the “Parties”). WHEREAS , the Parties entered into a Fund Participation Agreement dated as of February 1, 2001, as amended March 1, 2011 (the “Agreement”). Terms defined in the Agreement are used herein as therein defined; WHEREAS, the Parties desire that Western Asset Management Company (“Western Asset”), a wholly-owned subsidiary of Legg Mason, Inc. and an affiliate of Distributor, be added as a signatory for the purposes of this Amendment only with respect to the compensation provisions relating to the Western Asset family of mutual funds; WHEREAS , the Parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the Parties agree as follows: 1. Schedule B of this Amendment, attached hereto, supersedes and replaces in its entirety the Schedule B of the Agreement. Your compensation will be as shown in Schedule B for those funds and shares of funds listed in such Schedule. 2. To the extent the Agreement contains the following language: “For any individual Fund for which both Class A and Class FI shares are available to investors under this Agreement, only Class FI shares may be offered to new Retirement Plans. Class A shares may continue to be offered to any Retirement Plan that currently purchases Class A shares of that Fund or of any predecessor Fund.”, this language is deleted in its entirety effective on or about August 1, 2012. ING shall reference each Fund’s Prospectus for eligibility criteria. 3. Other Terms . Other than the foregoing, all other terms and conditions of the Agreement shall remain unchanged and in full force and effect and are ratified and confirmed in all respects by the Parties to this Amendment. Page 1 of 14 For the purpose of referring to this Amendment, the date of this Amendment shall be the date of acceptance by Legg Mason Investor Services, LLC. Legg Mason Investor Services, LLC ING Life Insurance and Annuity Company By: /s/ Michael P. Mattera By: /s/ Michelle Sheiowitz Name: _Michael P. Mattera Name: Michelle Sheiowitz Title: Director Title: Vice President Date: 9/27/12 Date: 9/12/2012 Acknowledged and Agreed to: Western Asset Management Company ING Financial Advisers, LLC By: /s/ Michael A Van Raaphorst By: /s/ David Kelsey Name: Name: David Kelsey Title: Title: Vice President Date: Date: 09/11/12 Michael A. Van Raaphorst Head of New York Operations/Client Service/Marketing Page 2 of 14 SCHEDULE B Legg Mason Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Batterymarch Global Equity Fund A CFIPX 52469H487 Legg Mason Capital Management All Cap Fund A SPAAX 52469G786 Legg Mason ClearBridge Aggressive Growth Fund A SHRAX 52468C109 Legg Mason ClearBridge Appreciation Fund A SHAPX 52468E105 Legg Mason ClearBridge Equity Fund A LMQAX Legg Mason ClearBridge Equity Income Builder Fund A SOPAX 52469H636 Legg Mason ClearBridge Fundamental All Cap Value Fund A SHFVX 52469C108 Legg Mason ClearBridge Large Cap Value Fund A SINAX 52470J100 Legg Mason ClearBridge Large Cap Growth Fund A SBLGX 52469H826 Legg Mason ClearBridge Mid Cap Core Fund A SBMAX 52469H768 Legg Mason ClearBridge Mid Cap Growth Fund A LBGAX 52467P564 Legg Mason ClearBridge Small Cap Growth Fund A SASMX 52470H815 Legg Mason ClearBridge Small Cap Value Fund A SBVAX 52469G513 Legg Mason ClearBridge Tactical Dividend Income Fund A CFLGX 52469H545 Legg Mason Esemplia Emerging Markets Equity Fund A SMKAX 52469H677 Legg Mason Global Currents International All Cap Opportunity Fund A SBIEX 52469X607 Legg Mason Investment Counsel Financial Services Fund A SBFAX 52469R105 Legg Mason Investment Counsel Social Awareness Fund A SSIAX 52469A102 Legg Mason Permal Tactical Allocation Fund A LPTAX 52470J316 Legg Mason Western Asset Core Bond Fund A TRBAX 52469F549 Legg Mason Western Asset Core Plus Bond Fund A SHMGX 52468W105 Western Asset Adjustable Rate Income Fund A ARMZX 52468A608 Western Asset Corporate Bond Fund A SIGAX 52469F317 Western Asset Emerging Markets Debt Portfolio A LWEAX 52469L694 Western Asset Global High Yield Bond Fund A SAHYX 52469F465 Western Asset High Income Fund A SHIAX 52469F630 Western Asset Mortgage Backed Securities Fund A SGVAX 52469F366 Western Asset Short-Term Bond Fund A SBSTX 52469E500 Western Asset Strategic Income Fund A SDSAX 52469F754 Legg Mason Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Target Retirement 2015 Fund A LMFAX 52470J704 Legg Mason Target Retirement 2020 Fund A LMWAX 52470J845 Legg Mason Target Retirement 2025 Fund A LMXAX 52470J779 Legg Mason Target Retirement 2030 Fund A LMVAX 52470J712 Legg Mason Target Retirement 2035 Fund A LMNAX 52470J647 Page 3 of 14 Legg Mason Target Retirement 2040 Fund A LMYAX 52470J571 Legg Mason Target Retirement 2045 Fund A LMKAX 52470J514 Legg Mason Target Retirement 2050 Fund A LMJAX 52470J449 Legg Mason Target Retirement Fund A LMPAX 52470J373 Legg Mason Batterymarch Emerging Markets Trust A LMRAX Legg Mason Batterymarch International Equity Trust A LMEAX @Legg Mason Batterymarch U.S. Small Cap Equity Portfolio A LMBAX Legg Mason BW Absolute Return Opportunities Fund A LROAX Legg Mason BW Diversified Large Cap Value Fund A LBWAX Legg Mason BW Global Opportunities Bond Fund A GOBAX Legg Mason BW International Opportunities Bond Fund A LWOAX Legg Mason Capital Management Disciplined Equity Research Fund A LCDAX Legg Mason Capital Management Growth Trust A LGGAX Legg Mason Capital Management Opportunity Trust A LGOAX 52470B107 Legg Mason Capital Management Special Investment Trust A LMSAX Legg Mason Capital Management Value Trust A LGVAX Legg Mason Strategic Real Return Fund A LRRAX Legg Mason Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 30% A SBCPX 52467P853 Legg Mason Lifestyle Allocation 50% A SBBAX 52467P804 Legg Mason Lifestyle Allocation 70% A SCGRX 52467P812 Legg Mason Lifestyle Allocation 85% A SCHAX 52467P762 Legg Mason Class A - Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Batterymarch S&P 500 Index Fund A SBSPX 52469H727 Note 5 Legg Mason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Batterymarch Global Equity Fund C SILLX 52469H461 Legg Mason Capital Management All Cap Fund C SPBLX 52469G760 Legg Mason ClearBridge Aggressive Growth Fund C SAGCX 52468C307 Legg Mason ClearBridge Appreciation Fund C SAPCX 52468E303 Legg Mason ClearBridge Equity Fund C LMQCX Legg Mason ClearBridge Equity Income Builder Fund C SBPLX 52469H610 Legg Mason ClearBridge Fundamental All Cap Value Fund C SFVCX 52469C306 Legg Mason ClearBridge Large Cap Value Fund C SINOX 52470J308 Page 4 of 14 Legg Mason ClearBridge Large Cap Growth Fund C SLCCX 52469H792 Legg Mason ClearBridge Mid Cap Core Fund C SBMLX 52469H743 Legg Mason ClearBridge Mid Cap Growth Fund C LBGCX 52467P556 Legg Mason ClearBridge Small Cap Growth Fund C SCSMX 52470H781 Legg Mason ClearBridge Small Cap Value Fund C SBVLX 52469G489 Legg Mason ClearBridge Tactical Dividend Income Fund C SMDLX 52469H529 Legg Mason Esemplia Emerging Markets Equity Fund C SBKCX 52469H651 Legg Mason Global Currents International All Cap Opportunity Fund C SBICX 52469X805 Legg Mason Investment Counsel Financial Services Fund C SFSLX 52469R303 Legg Mason Investment Counsel Social Awareness Fund C SESLX 52469A300 Legg Mason Permal Tactical Allocation Fund C LPTCX 52470J290 Legg Mason Target Retirement 2015 Fund C LMFCX 52470J803 Legg Mason Target Retirement 2020 Fund C LMWCX 52470J837 Legg Mason Target Retirement 2025 Fund C LMXCX 52470J761 Legg Mason Target Retirement 2030 Fund C LMVCX 52470J696 Legg Mason Target Retirement 2035 Fund C LMTCX 52470J639 Legg Mason Target Retirement 2040 Fund C LMHCX 52470J563 Legg Mason Target Retirement 2045 Fund C LMKCX 52470J498 Legg Mason Target Retirement 2050 Fund C LMJCX 52470J431 Legg Mason Target Retirement Fund C LMRCX 52470J365 Note 5 Legg Mason Class C  Funds with annual compensation on assets comprised of 12b-1 per the then current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Batterymarch Emerging Markets Trust C LMEMX Legg Mason Batterymarch International Equity Trust C LMGEX Legg Mason BW Diversified Large Cap Value Fund C LBWCX Legg Mason Capital Management Disciplined Equity Research Fund C LCDCX Legg Mason Capital Management Growth Trust C LMGTX Legg Mason Capital Management Opportunity Trust C LMOPX 52470B206 Legg Mason Capital Management Special Investment Trust C LMASX Legg Mason Capital Management Value Trust C LMVTX Legg Mason Strategic Real Return Fund C LRRCX Note 5 Legg Mason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 50% C SCBCX 52467P879 Legg Mason Lifestyle Allocation 70% C SCGCX 52467P788 Legg Mason Lifestyle Allocation 85% C SCHCX 52467P747 Page 5 of 14 Legg Mason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason BW Absolute Return Opportunities Fund C LAOCX Legg Mason BW Global Opportunities Bond Fund C LGOCX Legg Mason BW International Opportunities Bond Fund C LIOCX Western Asset Adjustable Rate Income Fund C LWAIX 52468A848 Western Asset Corporate Bond Fund C LWBOX 52468A814 Western Asset Emerging Markets Debt Fund C WAEOX 52469L561 Western Asset Global High Yield Bond Fund C LWGOX 52468A798 Western Asset High Income Fund C LWHIX 52468A772 Western Asset Mortgage Backed Securities Fund C LWMSX 52468A764 Western Asset Short-Term Bond Fund C LWSOX 52468A756 Western Asset Global Strategic Income Fund C LWSIX 52468A749 Legg Mason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 30% C LWLAX 52470J159 Note 6 Legg Mason Class C1 - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason BW Absolute Return Opportunities Fund C1 LROCX Legg Mason BW Global Opportunities Bond Fund C1 GOBCX Legg Mason BW International Opportunities Bond Fund C1 LWOCX Western Asset Adjustable Rate Income Fund C1 ARMGX 52468A806 Western Asset Corporate Bond Fund C1 SBILX 52469F283 Western Asset Emerging Markets Debt Fund C1 LWECX 52469L686 Western Asset Global High Yield Bond Fund C1 SHYCX 52469F440 Western Asset Global Strategic Income Fund C1 SDSIX 52469F739 Western Asset High Income Fund C1 SHICX 52469F614 Western Asset Mortgage Backed Securities Fund C1 SGSLX 52469F341 Western Asset Short-Term Bond Fund C1 SSTLX 52469E708 Note 6 Legg Mason Class C1 - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 30% C1 SBCLX 52467P838 Legg Mason Class D - Funds with annual compensation on assets comprised of recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Batterymarch S&P 500 Index Fund D SBSDX 52469H719 Page 6 of 14 Legg Mason Class FI  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Batterymarch Emerging Markets Trust FI LGFMX Legg Mason Batterymarch International Equity Trust FI LGFEX Legg Mason BW Absolute Return Opportunities Fund FI LBAFX Legg Mason BW Global Opportunities Bond Fund FI GOBFX Legg Mason BW International Opportunities Bond Fund FI LWOFX Legg Mason Capital Management Growth Trust FI LMGFX Legg Mason Capital Management Opportunity Trust FI LMOFX 52470B404 Legg Mason Capital Management Special Investment Trust FI LGASX Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Batterymarch Global Equity Fund I SMYIX 52469H453 Legg Mason Capital Management All Cap Fund I LACIX 52469G752 Legg Mason ClearBridge Aggressive Growth Fund I SAGYX 52468C406 Legg Mason ClearBridge Appreciation Fund I SAPYX 52468E402 Legg Mason ClearBridge Equity Fund I LMQIX Legg Mason ClearBridge Equity Income Builder Fund I SOPYX 52469H594 Legg Mason ClearBridge Fundamental All Cap Value Fund I SFVYX 52469C405 Legg Mason ClearBridge Large Cap Growth Fund I SBLYX 52469H784 Legg Mason ClearBridge Large Cap Value Fund I SAIFX 52470J407 Legg Mason ClearBridge Mid Cap Core Fund I SMBYX 52469H735 Legg Mason ClearBridge Mid Cap Growth Fund I LBGIX 52467P531 Legg Mason ClearBridge Small Cap Growth Fund I SBPYX 52470H765 Legg Mason ClearBridge Small Cap Value Fund I SMCYX 52469G471 Legg Mason ClearBridge Tactical Dividend Income Fund I LADIX 52469H511 Legg Mason Esemplia Emerging Markets Equity Fund I SBEYX 52469H644 Legg Mason Global Currents International All Cap Opportunity Fund I SBIYX 52469X888 Legg Mason Investment Counsel Financial Services Fund I LMRIX 52469R402 Legg Mason Investment Counsel Social Awareness Fund I LMRNX 52469A409 Legg Mason Permal Tactical Allocation Fund I LPTIX 52470J274 Legg Mason Western Asset Adjustable Rate Income Fund I SBAYX 52468A889 Legg Mason Western Asset Corporate Bond Fund I SIGYX 52469F275 Note 1 Legg Mason Western Asset High Income Fund I SHIYX 52469F598 Legg Mason Western Asset Mortgage Backed Securities Fund I SGSYX 52469F333 Note 1 Legg Mason Western Asset Short-Term Bond Fund I SBSYX 52469E807 Legg Mason Western Asset Strategic Income Fund I SDSYX 52469F721 Western Asset Emerging Markets Debt Portfolio I SEMDX 52469F481 Page 7 of 14 Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Target Retirement 2015 Fund I LMFIX 52470J860 Legg Mason Target Retirement 2020 Fund I LMWIX 52470J795 Legg Mason Target Retirement 2025 Fund I LMXIX 52470J738 Legg Mason Target Retirement 2030 Fund I LMVIX 52470J662 Legg Mason Target Retirement 2035 Fund I LMNIX 52470J597 Legg Mason Target Retirement 2040 Fund I LMNRX 52470J530 Legg Mason Target Retirement 2045 Fund I LMKIX 52470J464 Legg Mason Target Retirement 2050 Fund I LMJIX 52470J399 Legg Mason Target Retirement Fund I LMIMX 52470J332 Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 30% I LMGIX 52467P820 Legg Mason Lifestyle Allocation 50% I LMEIX 52467P861 Legg Mason Lifestyle Allocation 70% I LLAIX 52467P770 Legg Mason Lifestyle Allocation 85% I LANIX 52467P739 Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Batterymarch Emerging Markets Trust I LGEMX Legg Mason Batterymarch International Equity Trust I LGIEX Legg Mason Batterymarch U.S. Small Cap Equity Portfolio I LMSIX Legg Mason Capital Management Disciplined Equity Research Fund I LGMIX Legg Mason Capital Management Growth Trust I LMGNX Legg Mason Capital Management Opportunity Trust I LMNOX 52470B305 Legg Mason Capital Management Special Investment Trust I LMNSX Legg Mason Capital Management Value Trust I LMNVX Legg Mason Strategic Real Return Fund I LRRIX Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason BW Absolute Return Opportunities Fund I LROIX Legg Mason BW Diversified Large Cap Value Fund I LBWIX Legg Mason BW Global Opportunities Bond Fund I GOBIX 37947Q308 Legg Mason BW International Opportunities Bond Fund I LWOIX Page 8 of 14 Legg Mason Class R  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason ClearBridge Aggressive Growth Fund R LMPRX 52468C505 Legg Mason ClearBridge Appreciation Fund R LMPPX 52468E501 Legg Mason ClearBridge Equity Income Builder Fund R LMMRX 52469H271 Legg Mason ClearBridge Large Cap Growth Fund R LMPLX 52469H693 Legg Mason ClearBridge Mid Cap Core Fund R LMREX 52469H172 Legg Mason ClearBridge Small Cap Growth Fund R LMPOX 52470H690 Legg Mason Western Asset Core Bond Fund R LMPTX 52469F499 Legg Mason Western Asset Core Plus Bond Fund R LMPCX 52468W501 Legg Mason Target Retirement 2015 Fund R LMFRX 52470J878 Legg Mason Target Retirement 2020 Fund R LMWRX 52470J811 Legg Mason Target Retirement 2025 Fund R LMXRX 52470J746 Legg Mason Target Retirement 2030 Fund R LMQRX 52470J670 Legg Mason Target Retirement 2035 Fund R LMRRX 52470J613 Legg Mason Target Retirement 2040 Fund R LMYRX 52470J548 Legg Mason Target Retirement 2045 Fund R LMKRX 52470J472 Legg Mason Target Retirement 2050 Fund R LMJRX 52470J415 Legg Mason Target Retirement Fund R LMERX 52470J340 Legg Mason Batterymarch Emerging Markets Trust R LBERX Legg Mason Batterymarch International Equity Trust R LMIRX Note 4 Legg Mason Batterymarch U.S. Small Cap Equity Portfolio R LMBRX Legg Mason BW Absolute Return Opportunities Fund R LBAFX Legg Mason BW Global Opportunities Bond Fund R LBORX Legg Mason BW International Opportunities Bond Fund R LWORX Legg Mason Capital Management Growth Trust R LMGRX Legg Mason Capital Management Opportunity Trust R LMORX 52470B503 Legg Mason Capital Management Special Investment Trust R LMARX Legg Mason Capital Management Value Trust R LMVRX Note 3 Legg Mason Class IS  No compensation may be paid. This is a no -12b-1 share class with no recordkeeping fees or revenue share. Fund Name Class Ticker CUSIP Legg Mason Batterymarch U.S. Large Cap Equity Fund IS LMISX 52469H289 Legg Mason ClearBridge Aggressive Growth Fund IS LSIFX 52468C703 Legg Mason ClearBridge Appreciation Fund IS LMESX 52468E709 Legg Mason ClearBridge Fundamental All Cap Value Fund IS LSISX 52469C504 Legg Mason ClearBridge Large Cap Value Fund IS LMLSX 52470J605 Note 4 Legg Mason ClearBridge Large Cap Growth Fund IS LSITX 52469H255 Legg Mason ClearBridge Mid Cap Core Fund IS LSIRX 52469H263 Legg Mason ClearBridge Small Cap Growth Fund IS LMOIX 52470H666 Legg Mason Global Currents International All Cap Opportunity Fund IS LSIUX 52469X870 Legg Mason Permal Tactical Allocation Fund IS LPTSX 52470J266 Page 9 of 14 Note 4 WA Emerging Markets Debt Portfolio IS LWISX 52469L678 Legg Mason Target Retirement 2015 Fund IS LMFSX 52470J852 Legg Mason Target Retirement 2020 Fund IS LMWSX 52470J787 Legg Mason Target Retirement 2025 Fund IS LMXSX 52470J720 Legg Mason Target Retirement 2030 Fund IS LMVSX 52470J654 Legg Mason Target Retirement 2035 Fund IS LMSSX 52470J589 Legg Mason Target Retirement 2040 Fund IS LMYSX 52470J522 Legg Mason Target Retirement 2045 Fund IS LMKSX 52470J456 Legg Mason Target Retirement 2050 Fund IS LMJSX 52470J381 Legg Mason Target Retirement Fund IS LMRSX 52470J324 Legg Mason Batterymarch Emerging Markets Trust IS LMGSX Legg Mason Batterymarch International Equity Trust IS LIESX Legg Mason BW Diversified Large Cap Value Fund IS LBISX Legg Mason BW Global Opportunities Bond Fund IS GOBSX Legg Mason BW International Opportunities Bond Fund IS LMOTX Note 2 Legg Mason Class P  Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Corporate Bond Fund P LCBPX 52469L660 Western Asset Money Market Funds  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Note 1 Western Asset Money Market Fund A SBCXX 52470R888 Western Asset Government Money Market Fund A SMGXX 52470R847 Note 4 Western Asset Municipal Money Market Fund A TFMXX 52470R755 Western Asset Liquid Reserves A LLAXX 52470R441 Western Asset Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Global Multi-Sector Fund A WALAX Western Asset High Yield Fund A WAYAX Western Asset Inflation Indexed Plus Bond Fund A WAFAX Western Asset Intermediate Bond Fund A WATAX Western Asset Non-U.S. Opportunity Bond Fund A WAOAX Western Asset Total Return Unconstrained Fund A WAUAX Page 10 of 14 Western Asset Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Core Bond Fund C WABCX Western Asset Core Plus Bond Fund C WAPCX Western Asset Global Multi-Sector Fund C WALCX Western Asset High Yield Fund C WAYCX Western Asset Inflation Indexed Plus Bond Fund C WAFCX Western Asset Intermediate Bond Fund C WATCX Western Asset Non-U.S. Opportunity Bond Fund C WAOCX Western Asset Class FI  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Western Asset Total Return Unconstrained Fund FI WARIX Western Asset Core Bond Fund FI WAPIX Western Asset Core Plus Bond Fund FI WACIX Note 4 Western Asset Enhanced Equity Fund FI TBD Note 4 Western Asset Global Multi-Sector Fund FI WGMFX Note 4 Western Asset High Yield Fund FI TBD Note 4 Western Asset Intermediate Bond Fund FI WAIFX Note 4 Western Asset Money Market Fund FI TBD Note 4 Western Asset Non - US Opportunity Bond Fund FI TBD Note 4 Western Asset US Govt Money Market Fund FI TBD Western Asset Class I Funds with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP Western Asset Total Return Unconstrained Fund I WAARX Western Asset Core Bond Fund I WATFX Western Asset Core Plus Bond Fund I WACPX Note 4 Western Asset Enhanced Equity Fund I TBD Note 4 Western Asset Global Multi-Sector Fund I WGMIX Western Asset High Yield Fund I WAHYX Western Asset Inflation Indexed Plus Bond Fund I WAIIX Western Asset Intermediate Bond Fund I WATIX Western Asset Limited Duration Bond Fund I WALDX Note 4 Western Asset Money Market Fund I TBD Note 4 Western Asset US Govt Money Market Fund I TBD Western Asset Non - US Opportunity Bond Fund I WAFIX Page 11 of 14 Note 3 Western Asset Class IS  No compensation may be paid. This is a no-12b-1 share class with no recordkeeping fees or revenue share. Fund Name Class Ticker CUSIP Western Asset Total Return Unconstrained Fund IS WAASX Western Asset Core Bond Fund IS WACSX Western Asset Core Plus Bond Fund IS WAPSX Western Asset Global Multi-Sector Fund IS WGMSX Western Asset High Yield Fund IS WAHSX Western Asset Inflation Indexed Plus Bond Fund IS WAFSX Western Asset Intermediate Bond Fund IS WABSX Western Asset Limited Duration Bond Fund IS WALSX Note 4 Western Asset Non-US Opportunity Bond Fund IS WAOSX Western Asset Class R - Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Global Multi-Sector Fund R WALRX Western Asset High Yield Fund R WAYRX Western Asset Inflation Indexed Plus Bond Fund R WAFRX Western Asset Intermediate Bond Fund R WATRX Western Asset Total Return Unconstrained Fund R WAORX 1. Subject to shareholder approval, effective on or about October 5, 2012; a. References to the following Funds: Legg Mason Class A Fund Name Class Ticker CUSIP Legg Mason Western Asset Core Bond Fund A TRBAX 52469F549 Legg Mason Class R Fund Name Class Ticker CUSIP Legg Mason Western Asset Core Bond Fund R LMPTX 52469F499 Shall be deleted and replaced with the following: Western Asset Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Core Bond Fund A WABAX Western Asset Class R  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Core Bond Fund R WABRX Page 12 of 14 b. References to the following Funds: Legg Mason Class A Fund Name Class Ticker CUSIP Legg Mason Western Asset Core Plus Bond Fund A SHMGX 52468W105 Legg Mason Class R Fund Name Class Ticker CUSIP Legg Mason Western Asset Core Plus Bond Fund R LMPCX 52468W501 Shall be deleted and replaced with the following: Western Asset Class A - Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Core Plus Bond Fund A WAPAX Western Asset Class R - Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Core Plus Bond Fund R WAPRX c. References to the following Fund: Western Asset Class IS Fund Name Class Ticker CUSIP Western Asset Limited Duration Bond Fund IS WALSX Shall be deleted and replaced with the following: Western Asset Class IS - No compensation may be paid. This is a no-12b-1 share class with no recordkeeping fees or revenue share. Fund Name Class Ticker CUSIP Western Asset Short Term Bond Fund IS TBD TBD Note 1 : Available to existing investors only. Note 2 : Not exchangeable. Only existing investors can continue to invest Note 3 : Available to institutional investors only, who make an initial purchase of at least $1 million and maintain a single account at the Fund. Examples of eligible investors are corporations, banks, trust companies, foundations, defined benefit plans that do not charge recordkeeping fees. Retirement plans such as 401k, 457, 403b may not charge recordkeeping fees to be eligible and need to be individually assessed as to whether they meet other eligibility requirements, at the sole discretion of the distributor. Note 4 : Currently unavailable for purchase. Please contact the distributor in advance to express sales interest or for more information, including when the share class/fund may be made available. The distributor will consider whether or not to make the requested share class/fund available for sale and may decline to do so in its sole discretion. Page 13 of 14 Note 5 : For any individual Fund for which both Class C and Class R1 shares are available to investors under this Agreement, only Class R1 shares may be offered to new Retirement Plans. Class C shares may continue to be offered to any Retirement Plan that currently purchases Class C shares of that Fund or of any predecessor Fund. Note 6 : Class C1 shares will be closed to new and subsequent purchases (including existing systematic investment plans), except that dividend reinvestments and purchases by certain retirement platforms who were shareholders of a fund prior to August 1, 2012 will be permitted. Page 14 of 14
